Case 1:16-cv-00375-AJT-JFA Document 314 Filed 03/26/19 Page 1 of 2 PageID# 16497



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

 ANAS ELHADY, et al.,                        )
                                             ) Case No. 16-cv-00375
         Plaintiffs,                         ) Hon. Anthony J. Trenga
                                             ) Mag. Hon. John F. Anderson
         v.                                  )
                                             )
 CHARLES H. KABLE, Director of the           ) PLAINTIFFS’ SUPPLEMTAL EXHIBITS
 Terrorist Screening Center; in his official ) IN OPPOSITION TO DEFENDANTS’
 capacity, et al.;                           ) MOTION FOR SUMMARY
                                             ) JUDGMENT
         Defendants.                         )
 _____________________________________________________________________________

 CAIR LEGAL DEFENSE FUND                      AKEEL AND VALENTINE, PLC
 Lena F. Masri (DC # 100019) ±                SHEREEF H. AKEEL (MI # P54345) ±
 Gadeir I. Abbas (VA # 81161) *               888 W. Big Beaver Rd., Ste. 910
 Carolyn M. Homer (DC # 1049145) ±            Troy, MI 48084
 453 New Jersey Ave SE                        Phone: (248) 269-9595
 Washington, DC 20003                         shereef@akeelvalentine.com
 Tel: (202) 516-4724
 Fax: (202) 379-3317
 gabbas@cair.com                              Attorneys for Plaintiffs

 ± Admitted pro hac vice

 *Mr. Abbas licensed in VA, not in D.C.
 Practice limited to federal matters
 Admitted to practice in this Court
Case 1:16-cv-00375-AJT-JFA Document 314 Filed 03/26/19 Page 2 of 2 PageID# 16498




             TABLE OF SUPPLEMENTAL EXHIBITS IN OPPOSITION


             #                Exhibit Title                        Date
             84 Government Privilege Logs in Elhady v.          November 2017 –
                Kable                                               March 2019
             85 2013 Watchlisting Guidance                          March 2013

             86 Declaration of Scott A. Rago Federal              March 25, 2019
                Bureau of Investigation

             87 Information Bulletin - Quiet Skies Selectees      March 13, 2018

             88 Critical Infrastructure Protection                  February 2017

             89 Plaintiff Saleem Ali's Second Amended               February 2018
                Responses To Defendants' First Set of
                Discovery Requests to Plaintiffs

             90 Plaintiff Anas Elhady TECS Record                   April 11, 2015
             91 Plaintiff Kadura DHS TRIP Letter                September 4, 2015

             92 Plaintiff Coleman DHS TRIP Letter              September 15, 2015

             93 JD3 DHS TRIP Inquiry                           July 2014 – January
                                                                              2015




                                               1
